Citation Nr: 0638483	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  94-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for respiratory 
disease, including an undiagnosed illness manifested by 
respiratory problems.  

3.  Entitlement to service connection for an undiagnosed 
illness manifested by generalized joint pain.  

4.  Entitlement to service connection for a left wrist 
disorder.  

5.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral strain with arthritis, prior to 
February 20, 2002.  

6.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain with arthritis, from 
February 20, 2002 to September 23, 2002.  

7.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain with arthritis, from 
September 23, 2002.  

8.  Entitlement to a higher rating for peptic ulcer disease, 
initially assigned a 10 percent evaluation, effective from 
July 29, 1993.  

9.  Entitlement to an initial compensable rating for corns, 
rated as noncompensable from July 28, 1991, to November 4, 
1998.  

10.  Entitlement to a rating in excess of 10 percent, 
effective from November 4, 1998, for flat feet with corns.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1965 
and from November 1990 to July 1991, including service in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from January 2 to June 3, 1991.  He also served in 
the U.S. Army Reserve, including a period of active duty for 
training from March 5 to 18, 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1992 and later decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The RO initially granted service connection for corns and 
assigned a noncompensable rating.  A claim for service 
connection for flat feet (pes planus) was received on 
November 4, 1998, and the RO changed the diagnosis of the 
service-connected disability from corns to flat feet with 
corns, assigning a 10 percent rating effective the date the 
claim was received, on November 4, 1998.  The veteran has 
continued to appeal the evaluation of the service-connected 
foot disability.  

In June 2001, the Board granted service connection for a left 
knee disorder and remanded the remaining issues for 
development including a Gulf War examination for undiagnosed 
illnesses.  

In a statement dated in May 2003, the veteran withdrew his 
appeal for a higher rating for a right wrist strain.  

In June 2004, the case was remanded to insure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA 
compliant notices were sent to the veteran in June 2004 and 
September 2004.  The veteran subsequently submitted 
additional private medical records.  In April 2006, he stated 
that he had no more evidence to submit.  In as much as the 
record appears to be complete, the Board proceeds with its 
review of the appeal.  

The issues of entitlement to service connection for a left 
wrist disorder and entitlement to a rating in excess of 40 
percent, as of September 23, 2002, for a lumbosacral strain 
with arthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's fatigue has been diagnosed as obstructive 
sleep apnea, which is not related to an in-service disease or 
injury, including his service in the Gulf War.  

2.  The veteran's respiratory problems have been diagnosed as 
obstructive sleep apnea and symptoms of smoking, which are 
not related to an in-service disease or injury, including his 
service in the Gulf War.  

3.  The veteran's joint pains, have been variously diagnosed 
as cervical radiculopathy, left trochanteric bursitis, right 
biceps tendonitis, left knee pain with popliteal bursitis, 
popliteal cyst, small bone contusion, and mild degenerative 
joint disease with probable medial meniscal degenerative 
joint disease, cervicothoracic strain, cervical disc disease, 
left hand tenosynovitis, right subdeltoid bursitis, right 
lateral epicondylitis, and bilateral tendonitis of the knees, 
which are not shown to be related to an in-service disease or 
injury, including his service in the Gulf War.  Arthritic 
changes were first manifested several years after the veteran 
completed his active service.  

4.  The service-connected lumbosacral strain with arthritis 
was productive of no more than moderate disability prior to 
February 20, 2002.  

5.  The service-connected lumbosacral strain with arthritis 
was productive of no more than severe disability from 
February 20, 2002 to September 23, 2002.  

6.  The service-connected peptic ulcer disease has not been 
more than mild, with recurring symptoms once or twice yearly.  

7.  The service-connected corns are manifested by callosities 
which will put pressure on the feet unless pared down from 
time to time.  There is no pain or tenderness demonstrable on 
objective examination.  

8.  The service-connected flat feet are no more than moderate 
with an approximately 5 degree angulation outward of the long 
bones in relation to the os calcis and X-ray evidence of 
degenerative changes of the first metatarsophalangeal (MTP) 
joint bilaterally, as well as the calcaneus.  The disability 
is not severe and there is no objective evidence of marked 
deformity (such as pronation, abduction, etc.), pain on 
manipulation, indications of swelling on use, or callosities 
characteristic of a severe pes planus.  


CONCLUSIONS OF LAW

1.  A chronic fatigue syndrome, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).  

2.  Respiratory disease, including an undiagnosed illness 
manifested by respiratory problems, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).  

3.  An undiagnosed illness manifested by generalized joint 
pain, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).  

4.  The criteria for a rating in excess of 20 percent, prior 
to February 20, 2002, for the service-connected lumbosacral 
strain with arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

5.  The criteria for a rating in excess of 40 percent for the 
service-connected lumbosacral strain with arthritis, were not 
met prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

6.  The criteria for a rating in excess of 10 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.114, Codes 7304, 7305 (2006).  

7.  The criteria for a compensable rating for corns were not 
met prior to November 4, 1998.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.71a, Codes 5276, 5278, 4.118, Codes 7804, 7819 (2006).  

8.  The criteria for a rating in excess of 10 percent for 
flat feet with corns have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.71a, Codes 5276, 5278, 4.118, Codes 7804, 7819 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June and September 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection and increased 
ratings; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed at that time 
to submit any evidence in his possession that pertained to 
his claims.  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in April 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

The veteran was notified of provisions applicable to rating 
and effective dates for service-connected disabilities, in 
April 2006.  Because his claims are denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  VA clinical 
records have been associated with the claims folder.  In 
April 2006, the veteran responded that he had had no 
additional evidence to submit.  

Service Connection

The veteran contends that he has chronic fatigue syndrome, 
respiratory disease, and generalized joint pain due to an 
undiagnosed illness incurred while serving in Southwest Asia 
during the Gulf War.  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2006).  

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  Service 
connection is granted for disability resulting from disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a disability which is proximately due to and the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  

Certain listed conditions, including arthritis, may be 
presumed to have been incurred during active military service 
if they are manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Analysis

Extensive VA and private clinical notes have been obtained in 
conjunction with these claims and appeals.  However, many 
records do not provide evidence of an undiagnosed illness, 
increase in the disabilities at issue, or other evidence to 
substantiate the claims.  The Board will limit its discussion 
to the records relevant to the claims.  The VA examination 
reports provide the competent medical evidence in this case 
and they will be discussed in detail.  38 C.F.R. § 3.159(a) 
(2006); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Pursuant to the June 2001 remand of this Board, the veteran 
was given a VA Gulf War examination in February 2002.  The 
examiner specified that the claims folder, service medical 
records, and Gulf War examination guidelines were reviewed.  


Chronic Fatigue Syndrome and Respiratory Disease

The veteran contends that chronic fatigue and respiratory 
distress began during his second period of service.  The 
records of the veteran's private physician, W. B. M., M.D., 
show that, initially, test results did not disclose a cause 
for the veteran's complaints of fatigue.  However, the doctor 
pursued the matter and his notes of April 1998 show that 
sleep testing resulted in a confirmed diagnosis of 
obstructive sleep apnea.  Apnea means an absence of 
breathing.  Obstructive sleep apnea is characterized by 
recurrent interruptions of breathing during sleep due to 
temporary obstruction of the airway by pharyngeal tissues, 
with resultant hypoxemia and chronic lethargy.  Symptoms 
include daytime sleepiness and excessive drowsiness.  
STEDMAN'S MEDICAL DICTIONARY, 111 (27th ed. 2000).  Thus, the 
veteran's physician provided a diagnosis for both the 
veteran's fatigue and respiratory complaints.  Since this is 
a diagnosed illness, service connection cannot be granted 
under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.   Nevertheless, service connection can be 
granted for a disability resulting from disease or injury 
incurred or aggravated during the veteran's active service.  

Chronic Fatigue Syndrome

Considering first the claim for service connection for a 
chronic fatigue syndrome, there is no evidence of relevant 
disease or injury during service.  The veteran's service 
medical records for both periods of active duty do not 
contain complaints, findings or diagnoses of fatigue.  

The clinical notes of Dr. W. B. M. show that in August 1988, 
before the veteran's second period of active duty, he 
complained that he felt quite fatigued.  The impression was 
tension and an anxiety disorder.  Service connection can be 
granted if a preexisting injury or disease was aggravated by 
active service.  That is, service connection can be granted 
where there is an increase in a pre-service disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this case, 
there is no competent medical evidence of an increase in 
fatigue during service.   

Following his return from his second period of active duty, 
the veteran filed a claim in June 1991 but did not claim 
fatigue.  On his July 1991 VA examination, there was no 
mention of fatigue.  

The first mention of fatigue following the veteran's Desert 
Storm service, appears to be the report of the August 1993 VA 
examination, over two years after the veteran completed his 
active service.  He reported fatigue and that he was always 
tired.  There were no relevant findings or diagnosis.  On the 
November 1993 VA examination, the veteran again complained of 
tiredness and exhaustion.  Again, there were no relevant 
findings or diagnosis.  

At his October 1995 RO hearing, the veteran gave sworn 
testimony of experiencing tiredness shortly after his return 
from active service.  

In the November 1995 notes of Dr. W. B. M., it was reported 
that the veteran complained of fatigue and said it had 
persisted since his return from Desert Storm.  He wondered 
about a diagnosis of chronic fatigue syndrome.  The doctor 
considered his pre-service diagnosis of depression and 
recommended treatment for that disorder, with the caveat that 
if there was no improvement the diagnosis of chronic fatigue 
syndrome was more likely.  In March 1996, the doctor 
considered the veteran's report of fatigue and indicated an 
impression of chronic fatigue syndrome.  

In an April 1996 letter, Dr. W. B. M. wrote that the veteran 
first consulted him in May 1993 for problems with chronic 
fatigue.  His examination in May 1993 was normal.  There were 
subsequent complaints of fatigue and various tests had normal 
results.  The veteran reported that these maladies had not 
been present prior to his participation in Operation Desert 
Storm.  The doctor was at a loss to explain the veteran's 
symptoms of fatigue.  The doctor had examined the veteran on 
multiple occasions with no evidence of significant findings 
and his laboratory tests did not document any ongoing disease 
process.  The doctor commented that the diagnosis of chronic 
fatigue syndrome was difficult to make.  However, he had no 
other working diagnosis.  "I have nothing to relate his 
symptom complex to his participation in Operation Desert 
Storm, except the temporal relationship.  He had no such 
symptoms prior to that event."  The doctor's comments stop 
well short of connecting a fatigue disorder to the veteran's 
service.  The report that the veteran had no such symptoms 
prior to his second period of service is clearly erroneous in 
light of the fatigue complaints documented in 1988.  

There were further complaints of fatigue and sleep testing 
led to a diagnosis of obstructive sleep apnea in April 1998.  
The doctor's notes indicate that a continuous positive airway 
pressure (CPAP) machine was recommended.  

In an October 1998 letter, Dr. W. B. M. wrote that the 
veteran had requested testing for Lyme disease in November 
1992.  The reason for the test was his description of chronic 
fatigue.  "At that time, we were unaware of a possible 
relationship to his military service in Saudi Arabia."  Here 
again, the doctor makes a candid choice of words and avoids 
providing an opinion linking fatigue to service, indicating 
only a possibility.  Such a speculative statement does not 
provide evidence of a connection to service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The doctor's subsequent 
notes continued to show complaints of fatigue, without any 
medical opinion linking fatigue to service.  

A January 1999 VA clinical note shows that the veteran was 
examined for several complaints, including chronic fatigue 
syndrome, but that diagnosis was not included in the final 
assessment.  In July 1999, the veteran reported that he 
continued to have fatigue symptoms and the doctor recorded an 
impression of chronic fatigue.  In April 2000, the veteran 
continued to complain of fatigue.  He said he was tired all 
the time and was fatigued when he awoke in the morning.  The 
impression was fatigue which might be related to the 
previously diagnosed sleep apnea, as the veteran had failed 
to get a CPAP machine.  Obstructive sleep apnea was again 
noted in November 2002.  

Respiratory Disorder

It is notable that the veteran claimed respiratory problems 
shortly after service, in June 1991.  He specifically claimed 
an incident in April 1991.  It must be noted that it is not 
enough to show a disease or injury during service, there must 
currently be a residual disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a 
current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  So even though the veteran may have had some symptoms 
in service, without competent evidence of a current 
disability, there is nothing to service connect.  

The April 1991 episode is not documented in the service 
medical records.  There is the report of a June 1991 chest 
X-ray study done for a complaint of chest congestion.  The 
lungs were well expanded and free from infiltrates.  There 
was no evidence of pneumonia.  

On the July 1991 VA examination, the veteran reported 
experiencing shortness of breath while in Saudi Arabia.  He 
stated that it had lasted about a month but was better.  He 
also reported having a slight productive cough for several 
years and acknowledged that he had smoked a pack a cigarettes 
a day for 33 years.  His lungs were clear to auscultation and 
percussion.  Pulmonary function testing was interpreted as 
having normal results.  The diagnosis was examined for 
respiratory problems: pulmonary examination within normal 
limits.  

The veteran had an employment examination in November 1992.  
His smoking was discussed and it was noted that he smoked a 
pack a day.  It was recommended that he stop smoking.  His 
lungs were clear to percussion and auscultation.  A chest 
X-ray was normal.  It was concluded that he was in good 
health.  The doctor felt it was very important that the 
veteran stop smoking.  In a December 1992 letter, another 
physician discussed the examination results.  The veteran was 
again urged to stop smoking.  

The notes of Dr. W. B. M. show the veteran was examined for 
various other complaints, without respiratory complaints or 
abnormal findings.  His lungs were reported to be clear in 
November 1991, May 1993, August 1993, September 1994, 
February 1995, and April 1995.  

The veteran had an employment physical examination in 1995.  
The July 1995 X-rays of his chest showed no active disease.  
Pulmonary function tests were interpreted as showing 
incipient emphysema and there were positive symptoms on 
examination.  An August 1995 letter to the veteran discussed 
the findings.  The veteran was strongly urged to stop 
smoking.  His examination was said to reveal slightly 
decreased breath sounds, probably secondary to his cigarette 
smoking.  The physician further expressed the opinion that 
there was an abnormal pulmonary function test secondary to 
smoking.  

Further notes from Dr. W. B. M., show that the veteran's 
employment examination was reviewed in September 1995.  His 
breathing was not up to par because of his cigarette smoking.   
His lungs were clear and the plan was to encourage smoking 
cessation behavior.  The veteran's lungs were again noted to 
be clear in December 1995, October 1996, April 1997, November 
1997, July 1999, August 1999, April 2000, June 2001, and 
March 2003.  In March 2003, the doctor commented that the 
veteran's chest discomfort was most likely epigastric in 
origin.  In April 2003, it was reported that the veteran's 
chest symptoms had resolved.  In February 2004, the doctor 
noted that the veteran had not been smoking for 19 days and 
encouraged him to continue smoking cessation.  

VA Gulf War Examination 

The veteran was afforded a VA Gulf War examination in 
February 2002.  The claims folder was reviewed.  The only 
respiratory symptom that the veteran was able to muster was a 
chronic cough which was attributable to his cigarette 
smoking.  As to his claimed fatigue, he reported a lack of 
energy and tiring readily.  There was no report of muscle 
weakness.  Examination did not disclose any pertinent 
physical findings.  The examiner concluded that the veteran's 
medical records and work history did not paint a picture of 
someone suffering from undiagnosed illness.  Pertinent 
diagnoses were: examined for any clinically significant lung 
disorder-none found; and examined for systemic disorder - 
none found.  

Conclusion

The medical records establish that there are diagnoses for 
the veteran's fatigue and respiratory complaints.  They are 
not undiagnosed illnesses.  So the presumptions for 
undiagnosed illnesses do not apply.  Turning to the usual 
requirements for service connection, there is no competent 
evidence of chronic fatigue or respiratory disability during 
service or for several years thereafter.  There is no 
continuity of symptoms to link the disabilities to the 
veteran's active service.  Significantly, none of the 
physicians, VA or private, have provided a medical opinion 
which links the claimed disabilities to the veteran's active 
service.  The medical reports actually form a preponderance 
of evidence against the veteran's claims by showing diagnoses 
for both fatigue and respiratory complaints years after the 
veteran's active service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine is not 
applicable and the appeal for these claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Generalized Joint Pain  

The veteran's joint problems have been variously diagnosed.  
These diagnoses come from trained medical personnel and are 
competent evidence.  In some of his writings, the veteran has 
disparaged his various joint diagnoses; however, he does not 
have the medical training or experience to make a diagnosis 
or to say that a diagnosis is wrong.  38 C.F.R. § 3.159(a) 
(2006); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) quoting Frye v. United States, 293 F.2d 1013, 1014 
(1923).  

It is notable that service connection has been established 
for some of these diagnosed joint disorders, including a 
lumbosacral strain, a right wrist strain, a left knee strain, 
and flat feet.  

Clinical notes of Dr. W. B. M., show tenderness over the left 
sub-deltoid bursa and biceps tendons in May 1989, prior to 
the veteran's active Gulf War service.  Later that month, the 
veteran complained of pain radiating from the left shoulder.  
In June 1989, it was note that, on consultation, another 
physician felt there was neuropathy with compression at the 
elbow.  Nerve conduction studies were done and the veteran 
was advised that they showed evidence of compression at the 
elbow.  

In August 1993, the veteran complained of some aching in his 
left hip, right hip and shoulders.  In February 1995, the 
veteran complained of pain in his left hip, both shoulders, 
and right wrist.  Examination resulted in diagnoses of 
cervical radiculopathy, left trochanteric bursitis and a 
swollen right hand.  In March 1995, it was noted that tests 
for lupus and rheumatoid arthritis were negative.  In April 
1995, there were diagnoses of cervical radiculopathy, 
possible lumbar radiculopathy, and right biceps tendonitis.  

In August 1995, left knee complaints and findings led to a 
diagnosis of left knee pain with popliteal bursitis.  Later 
that month, magnetic resonance imaging (MRI) disclosed a 
popliteal cyst, small bone contusion, and mild degenerative 
joint disease with probable medial meniscal degenerative 
joint disease.  In September 1995, the veteran reported left 
knee improvement since aspiration of fluid.  Right arm 
numbness and left hip throbbing were gone.  The veteran did 
complain of chest wall discomfort.  

Reports from a private orthopedic specialist, D. V. C., M.D., 
show that the veteran was seen in August and September 1995.  
The diagnosis was mild degenerative arthritis of the left 
knee.  The doctor did not identify any generalized joint 
disorder or link the left knee arthritis to the veteran's 
active service.  

In a November 1995 clinical note, the veteran reported to Dr. 
W. B. M. that he continued to have musculoskeletal aches and 
pains and had not been given a specific diagnosis.  Treatment 
for depression was considered.  In December 1995, the 
impression was musculoskeletal pain syndrome of unclear 
etiology, possibly depression was at the base of it.  In 
February 1996, the veteran reported sustaining a neck injury 
in an automobile accident the previous month.  The impression 
was a cervicothoracic strain superimposed on known cervical 
disc disease.  There was  a diagnosis of cervicothoracic 
strain in March 1996.  There was a diagnosis of left hand 
tenosynovitis in May 1996.  In October 1996, the veteran's 
joint complaints led to diagnoses of right biceps tendonitis, 
right subdeltoid bursitis, right lateral epicondylitis, and 
tenosynovitis of the left hand.  In November 1996, the 
diagnoses were tenosynovitis of the left hand, bilateral 
cervical radiculopathy, and bilateral tendonitis of the 
knees.  In November 1997, there was a diagnosis of chronic 
arthritic symptoms, superimposed on low back pain and lumbar 
radiculopathy.  In December 1998, there were no relevant 
findings but an impression of chronic arthritic pain syndrome 
was noted.  Cervical radiculopathy was diagnosed in July 
1999.  In October 2000, it was noted that the veteran had 
seen Dr. M. L. and Dr. S. J. B., as well as had an MRI.  The 
impression was bilateral tennis elbow of unclear etiology and 
cervical disc disease with spinal stenosis.  

In September 2001, the veteran's left chest had point 
tenderness diagnosed as costochondritis.  In January 2002, 
there were complaints of neck and shoulder pain with an 
impression of cervical radiculopathy.  In August 2002, the 
right knee had tendon swelling and there was left lateral 
foot pain, which could be a sprain or tendonitis.  In 
November 2002, the veteran's complaints of aching joints led 
to an impression of carpal tunnel syndrome and left ankle 
sprain.  In April 2003, it was noted that the veteran was 
having significant arthritic difficulty and problems with his 
neck, shoulders, and weakness in his arms; impressions 
included osteoarthritis and cervical radiculopathy.  In 
August 2003, complaints involving the right upper extremity 
and left thumb resulted in impressions of osteoarthritic 
changes in the left thumb and cervical radiculopathy.  
Cervical radiculopathy was again noted in February 2004.  

The veteran was also seen by a specialist in rheumatology, M. 
L., M.D.  In letters dated from March 1995 to January 2006, 
the doctor discussed the veteran's joint complaints.  Various 
tests and examinations were done.  In March 1995, left hip 
complaints were ascribed to radiculopathy.  Other diagnoses 
included a left knee injury with a pulled muscle and possible 
meniscal tear, an enlarged thyroid gland, synovitis of the 
right first metacarpophalangeal (MCP) joint, right bicipital 
tendonitis, and cervical radiculopathy.  In May 1995, it was 
reported that a MRI study disclosed cervical disc herniation 
and cervical neural canal stenosis, as well as moderate 
degenerative disease in the mid and lower lumbar spine, with 
disc bulging and narrowing.  It was commented that the 
veteran had a prior history of back strain while in Saudi 
Arabia (service connection has been established for the back 
disorder).  In November 1996, the veteran was found to have 
synovitis of the second left interphalangeal joint, the 
second and third left MCP joints and the left knee.  It was 
commented that the veteran had inflammatory arthritis of 
unknown etiology.  Medication and follow-up were recommended.  
In March 1997, there were knee complaints, which the doctor 
felt were most likely related to hamstring tightness.  In May 
1998, it was reported that X-rays disclosed mild 
osteoarthritis in the knees.  The veteran's problems were 
said to include inflammatory arthritis of the knees, cervical 
herniated disc and lumbosacral degenerative disc disease.  In 
October 1999, the veteran's diagnoses included cervical 
herniated disc, lumbosacral degenerative disc disease, 
inflammatory arthritis of the knees, and bilateral S1 
radiculopathy.  In November 1999, diagnoses included cervical 
nerve root compression, and carpal tunnel syndrome was also 
considered.  

In August 2000, Dr. M. L., reported that the veteran 
complained of pain in the elbows, left knee, and chest, as 
well as other aches and pains.  He had read literature on 
fibromyalgia, which he felt applied to him.  He also felt 
that he had chronic fatigue syndrome.  He stated he did not 
have any of these symptoms prior to the Gulf War and wanted 
to know if the symptoms were related to his participation.  
The doctor stated that he was unable to offer conclusive 
evidence that the two were related.  Subsequent letters 
discussed the veteran's symptoms, particularly his spinal 
symptoms and their impact on his work, as well as treatment 
recommendations.  

A clinical note shows the veteran saw Dr. M. L. in July 2005.  
It was unclear if the veteran had inflammatory arthritis, as 
a work up had been negative.  It was noted that the veteran 
focused on his symptoms being due to Desert Storm.  The 
doctor wrote that he could not answer that question 
absolutely.  A second opinion was recommended.  

In a letter dated in January 2006, Dr. M. L. reported that he 
had been seeing the veteran since March 1995 for a variety of 
ailments, including pain dysfunction syndrome and chronic 
fatigue.  He also had degenerative arthritis, a herniated 
disc in his neck, and degenerative disc disease with 
radiculopathy in his lower back.  He had inflammatory 
arthritis in his knees, in the 1990's, and more recently in 
his hands.  Throughout his illness, the veteran stated that 
he thought his illness was secondary to his participation in 
Desert Storm.  He repeatedly asked the doctor for a 
definitive answer in that regard, but to doctor was unable to 
do so.  On this visit, the veteran asked the doctor to 
comment on the possibility that his illness was related.  The 
doctor noted that Gulf War syndrome had been reported to be 
associated with chronic pain and fatigue in a fashion similar 
to fibromyalgia.  Thus, the doctor could state that the 
veteran's problems were possibility related to his 
involvement in Desert Storm.  The doctor acknowledged that, 
given he saw the veteran 4 years after his involvement, there 
was no way he could comment on the likelihood of the 
connection.  Nevertheless, the veteran clearly stated that he 
had no symptoms prior to his involvement in the Gulf War.  

The veteran also saw a private neurologist, S. J. B., M.D.  
In November 1999, the veteran reported a 5 year history of 
intermittent neck pain radiating to the shoulders and a 1995 
diagnosis of cervical herniated nucleus pulposus.  He 
reported continued left upper extremity paresthesias and 
weakness.  He also had low back and left knee symptoms.  The 
doctor saw the veteran several times, focusing on symptoms 
and treatment.  In November 2000, the doctor noted a 
diagnosis of cervical stenosis, worst at C3-4 and C4-5.  
Ulnar neuropathy was discussed in June 2001.  

The file also contains various private test reports.  None of 
them conclude that the veteran's problem is an undiagnosed 
illness involving the joints or link the veteran's non-
service-connected joint disorders to his active service.   

VA Gulf War Examination 

A VA Gulf War examination was conducted in February 2002.  
The claims folder was reviewed.  The veteran reported low 
back and right wrist symptoms.  Other than his report of easy 
tiredness, he was constitutionally well.  The veteran did not 
report any generalized joint pain, such as might occur in a 
systemic disorder and only reported right wrist and low back 
pains, which were post injury pains.  Examination did not 
disclose any pertinent physical findings.  The examiner 
concluded that the  veteran's medical records and work 
history did not paint a picture of someone suffering from 
undiagnosed illness.  Pertinent diagnoses were chronic 
lumbosacral strain, post-crush injury to the right wrist, and 
examined for systemic disorder, none found.  

Conclusion

The medical records establish that there are diagnoses for 
the veteran's joint complaints.  Service connection has 
actually been granted for several of his joint problems.  As 
for the other joint complaints that have been noted from time 
to time, they have been diagnosed according to the nature of 
the disability.  They are not undiagnosed illnesses.  So the 
presumptions for undiagnosed illnesses do not apply.  

Turning to the usual requirements for service connection, 
other than the service-connected disabilities, there is no 
competent evidence of chronic disability during service or 
for several years thereafter.  Other than the service-
connected disabilities, there is no evidence of arthritis in 
any other joint during the year after the veteran's active 
service.  There is no continuity of symptoms to link a 
generalized joint disorder to the veteran's active service.  
Significantly, none of the physicians, VA or private, have 
provided a medical opinion which would connect a generalized 
joint disorder to service.  The veteran asked Dr. M. L. for 
such an opinion on several occasions but the best the doctor 
could do for the veteran was indicate a possibility of a 
relationship.  A mere possibility is too speculative and is 
not competent medical evidence of a connection.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, even that 
possibility was based on the history of symptoms since 
service provided by the veteran.  Such history is essentially 
the veteran's claim and having it repeated by a physician, 
without medical reasons why the doctor finds it convincing 
does not have any greater probative weight.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
Here, Dr. M. L. made it clear that he was restating the 
veteran's claim and that there were no medical findings to 
support a connection to service.  

The medical reports actually form a preponderance of evidence 
against the veteran's claims by showing diagnoses for the 
veteran's joint complaints years after the veteran's active 
service, and frequently linking them to intercurrent 
injuries.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson, at 1333.  As the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt 
doctrine is not applicable and the appeal for these claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  

The Board has carefully reviewed the entire file.  There are 
many medical records which do not contain information to rate 
the disabilities at issue in this appeal.  This discussion 
will limit itself to those medical reports which provide 
evidence relevant to the ratings at issue.  

Lumbosacral Strain with Arthritis, Initially Assigned a 20 
Percent Evaluation, Effective July 28, 1991, and a 40 Percent 
Evaluation, Effective February 20, 2002

The veteran completed his active service on July 27, 1991 and 
an April 1992 rating decision granted service connection 
effective the next day in accordance with 38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2006), 
based on the claim received in June 1991.  The April 1992 
rating decision initially assigned a 10 percent rating for a 
lumbosacral strain, diagnostic code 5295, but the initial 
rating was increased to 20 percent by a September 1993 rating 
decision.  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 0 percent disabling with slight subjective symptoms only.  
A 10 percent rating required characteristic pain on motion.  
A 20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Also prior to September 26, 2003, a limitation of lumbar 
spine motion was rated as 10 percent disabling where slight, 
20 percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  

The 20 percent rating was based on the August 1993 VA 
examination that considered the veteran's complaint of low 
back pain and stiffness.  Forward flexion of the lumbar spine 
was from 0 to 50 degrees.  Lateral rotation of the spine went 
from 0 to 25 degrees.  In accordance with 38 C.F.R. §§ 4.40 
and 4.45, as expounded in DeLuca, the doctor noted that 
further motion caused discomfort.  The diagnosis was a 
lumbosacral strain associated with a limitation of motion.  
The limitation of motion described in this examination falls 
within the moderate range, for which diagnostic code 5292 
provided a 20 percent evaluation.  The range of motion does 
not approximate a severe limitation required for a 40 percent 
rating.  38 C.F.R. § 4.7.  Neither do the findings 
approximate those associated with a severe lumbosacral 
strain, above.  The Board notes that the July 1991 VA 
examination showed a greater range of motion with flexion to 
90 degrees, extension to 10 degrees, lateral flexion to 15 
degrees, lateral rotation to 30 degrees, and straight leg 
raising to 30 degrees.  So, that examination would not 
support a higher rating.  

Subsequent VA and private clinical notes reflect back 
complaints without range of motion or other information 
sufficient to rate the disability.  

On VA examination in September 1997, the veteran complained 
of back pain radiating into his right leg.  Bending, lifting, 
prolonged standing and walking caused pain.  Examination 
showed the lumbar spine was mildly tender.  Forward flexion 
was to 65 degrees.  Backward extension was 10 degrees.  
Lateral flexion was 10 degrees, bilaterally.  Rotation was 30 
degrees.  Straight leg raising was negative at 30 degrees.  
The diagnosis was a chronic recurrent lumbosacral strain with 
degenerative joint disease of the lumbosacral spine and 
decreased range of motion and pain radiating into the entire 
right leg down to the foot.  Considering DeLuca, the examiner 
commented that there was no weakened movement, but there was 
excessive fatigability, but no incoordination during flare-
ups.  Here, again, the objective findings fall within the 
moderate range and do not approximate a severe disability 
warranting a 40 percent rating under diagnostic code 5292 or 
5295.  

On VA examination in October 1998, the veteran's lumbar spine 
had mild tenderness and minimal spasm.  Forward flexion was 
from 0 to 60 degrees.  Extension was from 0 to 20 degrees.  
Lateral rotation and lateral flexion were from 0 to 15 
degrees, bilaterally.  Neurologic examination demonstrated 
good motor strength with 5/5 power of quadriceps, hamstrings, 
tibialis anterior, and gastrocnemius muscles.  There were no 
sensory deficits.  Deep tendon reflexes were symmetrical with 
preservation of ankle jerks.  The diagnosis was a history of 
lower back pain with restricted range of motion.  It was 
noted that the veteran had a history of radiculopathy, 
although there were no motor deficits with preservation of 
deep tendon reflexes.  Once again, the objective findings do 
not exceed the moderate range and the associated 20 percent 
evaluation.  

In light of the disc disease which was reported by the 
private physicians, the Board has considered rating the 
disability as an intervertebral disc syndrome.  Prior to 
September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  Even considering the disc 
syndrome, in as much as there were no motor deficits and deep 
tendon reflexes were preserved, the disability would be no 
more than moderate and would not approximate the severe 
disability required for a higher rating.  

In February 2002, the examiner noted that the claims file was 
reviewed.  The veteran complained of continuing back pain.  
The low back demonstrated extension to 10 degrees and forward 
flexion to 35 degrees, with lateral flexion to 15 degrees on 
both sides.  The examiner commented that he could not make an 
assessment of the range of motion with increased activity.  
The diagnosis was a chronic lumbosacral strain.  This 
examination discloses a significantly increased restriction 
in forward flexion.  The April 2003 rating decision increased 
the evaluation to 40 percent under code 5292, for lumbosacral 
strain with degenerative joint disease and pain radiating 
into the right lower extremity.  At that time, the only 
higher ratings would be for ankylosis of the spine or for an 
intervertebral disc syndrome.  There is no competent evidence 
of the bony fixation of ankylosis.  38 C.F.R. § 4.71a, Codes 
5286, 5289 (2003).  Neither does the evidence show a 
pronounced intervertebral disc condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Codes 5293 (2003).  So, a 40 percent rating is the 
maximum evaluation supported by the February 2002 VA 
examination.  

Conclusion

The veteran feels that his service-connected back disability 
warrants a higher rating.  However, the objective findings of 
the trained medical personnel are substantially more 
probative in determining whether the criteria for a higher 
rating have been met.  In this case, the medical 
documentation establishes by a preponderance of evidence that 
the disability did not exceed any applicable rating criteria 
for a 20 percent evaluation prior to the February 20, 2002 VA 
examination.  The February 2002 VA examination supports a 40 
percent evaluation as of that date, until the new rating 
criteria became effective on September 23, 2002.  As 
discussed in the remand below, a current examination is 
needed to rate the disability under the new criteria.  
However, the revised criteria may not be applied before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  In as much as the evidence is 
sufficient to rate the disability under the old criteria, the 
Board confirms those ratings.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal on this issue must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

In as much as this claim involves an initial rating, the 
Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and notes the 
assignment of staged ratings by the RO during the pendency of 
the appeal.  We conclude that the back disability did not 
exceed any applicable criteria for a 20 percent rating prior 
to February 20, 2002 and it did not exceed the criteria for a 
40 percent rating from February 20, 2002 to September 23, 
2002.  

Peptic Ulcer Disease, Initially Rated at 10 Percent, 
Effective July 29, 1993  

In accordance with 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2006), service connection was 
granted for peptic ulcer disease, initially rated at 10 
percent, effective July 29, 1993, the day the claim for that 
disability was received.  

A mild gastric or duodenal ulcer, with recurring symptoms 
once or twice yearly, will be rated as 10 percent disabling.  
A moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations, will be 
rated as 20 percent disabling.  A moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, will be rated as 40 
percent disabling.  A severe duodenal ulcer, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, will be rated at 60 percent 
disabling.  38 C.F.R. § 4.114, Codes 7304, 7305 (2006).  

The record includes the clinical notes of the veteran's 
private physician and general practitioner, Dr. W. B. M., 
beginning in January 1988, at which time there were no 
gastrointestinal complaints and examination of his abdomen 
was negative.  

On his first post service visit to Dr. W. B. M., in November 
1991, the veteran complained of crampy abdominal discomfort.  
It had begun about 2 hours after eating and lasted 5 days.  
He felt bloated and was passing a lot of rectal gas.  He did 
not have diarrhea.  He felt hungry, but did not feel he could 
eat.  Examination of the abdomen disclosed normal bowel 
sounds.  There was tenderness in the right upper quadrant, 
without rebound, masses, guarding or distention.  The 
impression was a possible bacterial enteritis.  Medication 
was recommended, but further complaints of abdominal 
discomfort were documented in December 1991 and, in mid-
December 1991, X-rays revealed active peptic ulcer disease.  
Medication was provided accordingly and after a couple of 
days the veteran reported that his stomach seemed to be 
asymptomatic.  

The December 1992 report of an employment examination did not 
indicate any gastrointestinal symptoms.  Physical examination 
was normal.  

Abdominal problems were next noted by Dr. W. B. M., in May 
1993, and reported to have affected the veteran off and on 
for a week.  Food provided short-lived improvement.  Bismuth 
did not provide improvement.  The discomfort awakened him 
from sleep.  It was crampy, at times bloating, and rarely 
burning.  Examination of his abdomen disclosed marked 
epigastric tenderness, without rebound, masses or guarding.  
The possibility of a recurrent peptic ulcer was considered 
and medication recommended.  In June 1993, the veteran 
reported persistent abdominal pain with minimal improvement.  
He was told to complete the course of medication.  In August 
1993, the veteran reported that he used Pepcid and had no 
current gastrointestinal complaints.  Examination disclosed 
slight epigastric tenderness, without rebound, masses or 
guarding.  The diagnosis was duodenal ulcer disease with 
epigastric tenderness and no subjective symptoms.  Later in 
1993, there was a recurrence of abdominal discomfort and 
Pepcid was again prescribed.  

On VA examination, in November 1993, the veteran reported a 
peptic ulcer and complained of pain in the stomach.  
Examination showed his abdomen to be soft with positive bowel 
sounds.  There was no hepatosplenomegaly.  The diagnosis was 
peptic ulcer by history only.  

VA performed a series of upper gastrointestinal studies in 
March 1994.  There was minimal gastroesophageal reflux with 
moderate reflux esophagitis, with possible tiny ulcerations.  
The stomach appeared normal.  The duodenum had thickened, 
edematous folds in the duodenal bulb, which contained 
inflammatory fluid.  There appeared to be several possible 
shallow linear erosions in the duodenum.  The appearance was 
most consistent with duodenitis.  

The notes of Dr. W. B. M. reflect an episode of abdominal 
pain in September 1994.  The veteran said it began 4 or 5 
days before seeing the doctor and had symptoms similar to 
past episodes.  Examination of the abdomen was negative.  The 
impression was a recurrent duodenal ulcer.  Medication was 
prescribed.  

The August 1995 report of an employment examination noted a 
history significant for peptic ulcer disease.  Physical 
examination was essentially normal, with exceptions not 
relevant to this issue.  

In October 1995, the veteran provided sworn testimony at an 
RO hearing.  He gave a history of his ulcer symptoms.  He 
stated that he still had problems with his stomach and had 
gone back to his private physician to have his prescription 
refilled.   

The veteran was seen several times for other things, in 1995.  
In December 1995, in addition to other problems, there was a 
complaint of a queasy stomach.  His abdomen was found to have 
slight upper right quadrant tenderness, without rebound, 
masses, or guarding.  

In October 1996, it was noted that the veteran was taking 
Pepcid on a regular basis.  There were no gastrointestinal 
complaints and his abdominal examination was negative.  The 
continued use of Pepcid was recommended.  

In April 1997, it was reported that the veteran was having 
more ulcer pain lately.  Examination showed his epigastrum to 
be tender.  The impression was a recurrent ulcer disease with 
an exacerbation with NSAID (non-steroidal anti-inflammatory 
drug) use.  In May 1997, it was noted that testing was 
positive for a helicobacter infection.  That meant that the 
veteran's ulcer problems might be due to a bacterial 
infection in the stomach.  Medication was prescribed for the 
infection.  The veteran was seen for other complaints in 
November 1997.  His abdomen was negative.  The impression 
included duodenal ulcer disease, asymptomatic at present.  

In August 1998, the veteran reported that he had started 
having problems with his stomach once again.  Pepcid seemed 
to help, marginally.  The impression was duodenal ulcer 
disease status post antibiotic treatment for helicobacter.  
When seen for other problems, in October 1998, it was noted 
that the duodenal ulcer disease was currently asymptomatic.  

A January 1999 VA clinical note reflects a history of 
service-connected peptic ulcer disease.  There were no 
pertinent complaints.  The abdomen was soft and nontender 
with active bowel sounds.  There was no organomegaly or 
bruits.  

When the veteran saw Dr. W. B. M., in July 1999, there were 
no gastrointestinal complaints and the abdomen was negative.  
In August 1999, the doctor noted an impression of duodenal 
ulcer disease, but there were no gastrointestinal complaints 
and the abdomen was negative.  In April 2000, there were no 
gastrointestinal complaints and examination of the abdomen 
was negative.

In June 2001, there was a complaint of having stomach 
discomfort off and on.  The veteran felt constipated and had 
trouble moving his bowels.  Examination showed his abdomen to 
be tender from the right lower to the right mid quadrant.  
There was slight guarding and no masses.  The impression was 
abdominal pain, possibly diverticulitis.  Medication and a 
low residue diet were recommended.  There were no further 
gastrointestinal complaints when the veteran was seen for 
other problems in September 2001.  

On the February 2002 VA examination, the veteran's claims 
folder was reviewed.  It was noted that private X-rays in 
December 1991 were interpreted as showing a small active 
duodenal ulcer and a VA study in 1994 was interpreted as 
showing thickened, edematous folds in the duodenal bulb and 
possible shallow linear erosions in the duodenum, consistent 
with duodenitis.  The examiner expressed the opinion that the 
veteran did not present classic symptoms of either a duodenal 
or gastric ulcer, but nonspecific symptoms of mid-belly 
churning and burning from time to time.  Physical examination 
was normal.  The diagnosis was nonulcer dyspepsia with 
history of frank duodenal ulcer.  

In November 2002, the Dr. W. B. M. recorded an impression of 
duodenal ulcer disease, although there were no 
gastrointestinal complaints or findings.  In March 2003, the 
veteran complained of having chest discomfort, off and on, 
for many months.  Food seemed to make it worse.  The 
impression was chest discomfort, most likely epigastric in 
origin.  Medications were changed.  In April 2003, it was 
noted that the chest symptoms had resolved.  An impression of 
duodenal ulcer disease was recorded.  The probability of 
gastroesophageal reflux disease was noted.  The notes of Dr. 
W. B. M. followed the veteran through August 2004, without 
further gastrointestinal complaints, findings, or diagnoses.  
Other physicians have provided reports through January 2006, 
without documenting ulcer symptomatology.  

Conclusion

Here again, while the veteran may feel that the disability 
associated with his service-connected peptic ulcer disease 
warrants a higher evaluation, the findings of the trained 
medical personnel are significantly more probative in 
determining whether the disability meets the criteria for a 
higher evaluation.  The disability is currently rated as 10 
percent disabling.  This evaluation is appropriate for a mild 
gastric or duodenal ulcer, with recurring symptoms once or 
twice yearly.  The medical records show that the veteran's 
disability is no more than mild and does not have a frequency 
of more than once or twice yearly.  The next higher rating, 
20 percent, requires a moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  The medical records establish that 
the frequency and severity of the service-connected ulcer 
disease has never approximated the frequency or severity 
required for a 20 percent evaluation.  The medical records 
provide a preponderance of evidence and this preponderance of 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal on this issue must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

In as much as this claim involves an initial rating, the 
Board has considered the issues raised by the Court in 
Fenderson and notes that at no time has the service-connected 
peptic ulcer disease been more than mild or otherwise 
exceeded the criteria for a 10 percent rating.  



Flat Feet with Corns, Initially Rated at Zero Percent, 
Effective July 28, 1991, and at 10 Percent, Effective 
November 4, 1998 

In his June 1991 claim, the veteran requested service 
connection for corns on both feet, referring to treatment 
during service, in March 1991.  A June 1991 service medical 
record shows the veteran gave a history of having corns for a 
year and a half.  He was found to have corns, bilaterally, on 
the 5th toes, over the proximal and distal interphalangeal 
(PIP and DIP) joints.  He complained of severe pain with 
wearing boots.  His 5th toes were tender.  Recommended 
treatment included debridement of lesions and medication.  

On VA examination, in July 1991, the veteran was found to 
have corns on both feet.  The April 1992 VA examination 
provided a more detailed description.  There were multiple 
corns on the dorsum of the toes.  They were non-swollen and 
non-tender.  There was full flexion and extension of the 
toes.  The gait was normal.  The examiner found the arch to 
be normal.  The diagnosis was bilateral corns on the dorsum 
of the toes.  X-rays of the feet revealed well defined bone 
spurs along the posterior calcanea, bilaterally.  Otherwise, 
the bones, joints, and soft tissues were normal.  The 
diagnosis was bilateral calcaneal spurs.  

In a September 1992 rating decision, the RO granted service 
connection for corns of both feet, assigning a noncompensable 
evaluation.  

The employment physical examination reported in December 1992 
did not convey any foot complaints or abnormal foot findings.  

On the August 1993 VA examination, the veteran reported that 
he developed corns during service and was treated during 
service.  The examiner found depression of the longitudinal 
arches of the right and left feet.  There was a soft clavus 
over the dorsum of the right and left little toe (5th toe) 
and over the dorsum of the distal phalanx of the right 3rd 
toe  and the dorsum of the 4th toe on the left foot.  X-rays 
of both feet showed normal bones and joints.  Diagnoses were 
pes planus, bilateral, and clavus - dorsum of the 5th toes of 
both feet, 3rd toe of the right foot and 4th toe of the left 
foot.  

The August 1995 report of an employment physical did not 
reflect any foot complaints or findings of foot impairment.  

The veteran's claim for service connection for pes planus was 
received on November 4, 1998.  

The veteran's flat feet were noted in a January 1999 VA 
clinical record.  An X-ray study showed degenerative changes 
in the feet bilaterally, especially at the first 
metatarsophalangeal (MTP) joints, bilaterally.  There were 
osteophytes seen on the posterior superior aspect of the 
calcaneus, bilaterally.  The radiologist commented that there 
was no significant change from the study of August 1993.  

An April 1999 VA podiatry note shows the veteran was seeking 
care of painful corns.  He also related that his feet ached 
and he experienced itching after walking awhile.  Examination 
showed his feet to be flat with weight bearing.  There was no 
point tenderness or deformity.  Elongated nails were 
debrided, as was an HD (heloma durum or hard corn) on the 
right 5th toe.  

The report of the June 1999 VA foot examination shows that 
the veteran reported having flat feet at least since 1991, 
when he first noted his problems.  He stated that he wore 
boots that were too small for him.  He currently had pain and 
stiffness in both feet.  Flare-ups related to prolonged 
walking were said to be moderate in intensity and could last 
for hours.  There was no additional limitation of motion.  
Rest helped.  Examination showed that his feet could 
dorsiflex 15 degrees and plantar flex 20 degrees.  All toes 
were appropriately mobile.  He definitely had pes planus with 
approximately 5 degrees angulation outward of the long bones 
in relation to the os calcis.  His gait appeared to be 
grossly normal.  He had callosities of the second toe of the 
right foot at the PIP joint and a severe corn of the fifth 
toe of the right foot at the DIP joint.  Circulation and skin 
were intact.  There were no hammertoes noted.  While in the 
office, the corn was pared down with great improvement in 
symptomatology.  X-rays of both feet reveled degenerative 
changes of the first MTP joint bilaterally, as well as the 
calcaneus.  The diagnoses were bilateral flat feet and 
painful corn of the right fifth toe pared down with good 
relief.  The doctor commented that the callosity or corn of 
the fifth toe was consistent with his flat feet.  

Notes from a private podiatrist are dated in August and 
September 1999.  It was noted that the veteran had a painful 
HD on the right 5th digit debrided at a VA medical center.  
X-rays reportedly disclosed a mild adductovarus deformity of 
the 5th digit on the right foot.  The lesion was over the 
middle phalanx.  There was also a rather substantial pes 
planus deformity which was probably congenital.  The pes 
planus was not contributing to the fifth digit deformity.  
The podiatrist assumed that the fifth digit became painful 
from wear ill-fitting shoes.  The veteran stated that it 
began when he was in Desert Storm.  The assessment was an 
adductovarus deformity, fifth digit.  The doctor told the 
veteran that his flat feet did not have anything to do with 
the painful digit.  The digit itself being irritated by his 
shoes.  Softer wider shoes were recommended.  It is 
noteworthy that while the podiatrist discussed a deformity of 
the right 5th toe, he did not mention the service-connected 
corns.   

On the February 2002 VA examination, the veteran's feet were 
noted to be a little bit flat, but demonstrated no corns or 
any valgus deformity.  The diagnosis was simple flat feet.  

In August 2002, the veteran saw Dr. W. B. M. with a complaint 
of left lateral foot pain.  The doctor felt it might be a 
sprain or tendonitis.  The veteran saw his private podiatrist 
in September 2002 for persistent pain along the outer border 
of his left foot, over the previous 3 months or so.  The 
onset had been acute with progression and no response to 
medication.  There appeared to be a mild discoloration of a 
hyperpigmented nature along the outer foot border, in the 
region of the cuboid, fourth and fifth metatarsal areas.  
There was mild increased local temperature and tenderness to 
slight touch.  X-rays were unremarkable, showing mild 
degenerative changes and calcaneal spurs.  An MRI indicated 
tendinopathy, associated with the peroneal longus tendon, 
which was also consistent with the clinical findings of pain 
in the area.  The doctor reviewed the MRI and there appeared 
to be somewhat of an intra-substance tear of the peroneus 
longus tendon.  The doctor did not associate these findings 
with the service-connected flat feet or corns.  He did 
indicate that a cast might be necessary if there was no 
response to medication.  Dr. W. B. M.'s notes of November 
2002 show that the veteran was wearing a cast for a left 
ankle sprain.  At no point did the private podiatrist or Dr. 
W. B. M. link these symptoms to the service-connected pes 
planus and corns or indicate that the service-connected 
disability was recently symptomatic.  

Discussion

There is no specific rating criteria for corns, so the 
disability was rated by analogy.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2006).  Thus, with 
anatomical localization to the feet, the RO initially rated 
the veteran's corns under diagnostic code 5278 for claw foot 
or pes cavus.  That rating code provides a noncompensable 
rating for a slight disability.  A compensable, 10 percent, 
rating under that code requires the great toe be dorsiflexed, 
some limitation of dorsiflexion of the ankle, and definite 
tenderness under the metatarsal heads.  The evidence shows 
none of those conditions, so the disability does not 
approximate a compensable rating under diagnostic code 5278.  

The Board has considered rating by analogy to other criteria.  
The veteran has contended that the disability should have 
initially been rated as flat feet.  A bilateral acquired 
flatfoot (pes planus) will be rated as noncompensable where 
mild with symptoms relived by built-up shoe or arch support; 
10 percent disabling where moderate with weight-bearing over 
or medial to the great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet; 30 
percent disabling where severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities; and at a maximum of 50 
percent where pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2006).

At the time that service connection was granted for corns, 
the competent medical evidence reflected a mild disability, 
for which the rating code provides a noncompensable rating.  
There was no competent medical evidence of a disability 
analogous to a moderate pes planus with weight-bearing over 
or medial to the great toe, inward bowing of the tendo 
Achillis, or objective evidence of pain on manipulation and 
use of the feet.  Neither was there any competent evidence 
that the condition met any applicable rating criteria for an 
evaluation in excess of 10 percent.  

Looking to the other criteria for rating foot disabilities, 
there was no competent evidence of anything analogous to a 
bilateral weak foot, ratable under Code 5277, anterior 
metatarsalgia, rated under Code 5279, hallux valgus, rated 
under Code 5280, hallux rigidus, rated under Code 5281, a 
hammer toe condition, rated under Code 5282, or malunion or 
nonunion of the tarsal or metatarsal bones, rated under Code 
5283.  

Code 5284 is fairly general, as it rates foot injuries.  
However, it requires a moderate foot injury for a 10 percent 
rating.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2006).  Thus, a slight or mild foot injury 
would be assigned a noncompensable rating.  This is in line 
with the assignment of a noncompensable rating for a mild pes 
planus under Code 5276 or a slight pes cavus under Code 5278.  

While the veteran has complained of foot pain, the objective 
findings of the trained medical personnel are substantially 
more probative in determining the extent of the disability 
and whether the criteria for a compensable rating have been 
met.  In this case, prior to November 4, 1998, the objective 
medical findings, as discussed above were minimal and would 
not support more than an noncompensable evaluation under any 
applicable analogous foot rating criteria.  

The Board has also considered the possibility of rating the 
corns under the criteria for skin.  Benign skin neoplasms can 
be rated as scars.  38 C.F.R. § 4.118, Code 7819 (2006).  
Prior to August 30, 2002, scars could be rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  However, there is no objective evidence that the 
corns were unstable or ulcerated.  While the veteran may have 
experienced some pain on walking, particularly if the corns 
needed to be trimmed, they were not tender and painful on 
objective demonstration when he was examined.  Thus, the 
Board finds no basis for a compensable rating prior to 
November 4, 1998, when the veteran made his claim for service 
connection for pes planus.  

The veteran has argued that a claim for service connection 
for pes planus should have been inferred from his earlier 
foot claim.  It is true that VA must review all issues which 
are reasonably raised from a liberal reading of the all 
documents or oral testimony submitted.  Solomon v. Brown, 6 
Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
However, there is nothing here which could be construed as an 
earlier claim.  The veteran has not identified any earlier 
communication which he asserts is an earlier claim and the 
Board's search of the record has not disclosed anything which 
could be construed as an earlier claim.  The presence of a 
condition, by itself does not constitute a claim for service 
connection for the condition.  This is particularly true in 
the case of flat feet or pes planus, as the condition is 
frequently congenital or developmental.  Compensation cannot 
be paid for congenital or developmental disabilities.  
38 C.F.R. §§ 3.303(c), 4.9 (2006).  The rating schedule 
provides compensation only for an acquired flatfoot 
condition.  38 C.F.R. § 4.71a, Code 5276 (2006).  The law and 
regulations make the date the claim is received the effective 
date for compensation based on that claim.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2006).  
Thus, the veteran's latter claim for service connection for 
his flat foot condition does not form a basis for an earlier 
compensable rating for his corns.   

The veteran's pes planus is currently rated as 10 percent 
disabling.  The next higher rating, 30 percent, would require 
symptoms which approximate a severe disability with objective 
evidence of marked deformity (pronation, abduction, etc., 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  38 C.F.R. Part 
4, Code 5276 (2006).  In this case, the VA and private 
medical records show the veteran has some corns associated 
with his pes planus, but these are not the characteristic 
callosities associated with a severe pes planus, which are 
required for the next higher rating.  Those would be the 
calluses under the prominent metatarsal heads, associated 
with a severe flat foot disability.  Further, the examiners 
have not found any other objective indication of severe 
disability, such as marked deformity involving pronation, 
abduction, etc., objective evidence of pain on manipulation 
by the examiner or objective indications of swelling on use.  
There is no competent medical evidence of manifestations 
which would approximate the criteria for a higher rating.  In 
fact, the medical findings have been minimal.  On the 
February 2002 VA examination, the veteran's feet were 
described as a little bit flat, without corns or any valgus 
deformity.  The repeatedly minimal medical findings provide a 
preponderance of evidence against a rating in excess of 10 
percent for the veteran's service-connected foot disability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal on this issue must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

In as much as this claim involves an initial rating, the 
Board has considered the issues raised by the Court in 
Fenderson and notes the assignment of staged ratings by the 
RO during the pendency of the appeal.  We conclude that the 
service connection foot disability did not exceed any 
applicable criteria for a compensable rating prior to 
November 4, 1998 and it has never exceeded the criteria for a 
10 percent rating.  

Other Criteria and Extraschedular Rating  

For all disabilities rated here, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2006) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness, is denied.  

Service connection for respiratory disease, including an 
undiagnosed illness manifested by respiratory problems, is 
denied.  

Service connection for an undiagnosed illness manifested by 
generalized joint pain is denied.  

A disability rating in excess of 20 percent for a lumbosacral 
strain with arthritis, prior to February 20, 2002 is denied.  

A disability rating in excess of 40 percent for a lumbosacral 
strain with arthritis, from February 20, 2002 to September 
23, 2002 is denied.  

A rating in excess of 10 percent, for peptic ulcer disease, 
is denied.  

A compensable rating for corns, prior to November 4, 1998 is 
denied.  

A rating in excess of 10 percent for flat feet with corns is 
denied.  



REMAND

The service medical records show that the veteran complained 
of a right wrist injury and a bone scan was done.  This test 
revealed abnormalities in both wrists.  In January 1994, Dr. 
W. B. M. reported symptoms of tingling in both hands with a 
diagnosis of carpal tunnel syndrome.  There was a left hand 
diagnosis of tenosynovitis in May 1996, October 1996, and 
November 1996.  In light of the veteran's generalized joint 
complaints and the objective findings in service, a medical 
examination and opinion as to the veteran's left wrist is 
desirable.  

On September 23, 2002, new criteria for rating an 
intervertebral disc syndrome became effective.  These 
criteria provided for separate evaluation of neurologic 
deficits.  67 Fed. Reg. 54349 Aug. 22, 2002 (to be codified 
at 38 C.F.R. § 4.71a, Code 5293, Note (2) (2003), now 
codified at 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2006)).  Since 
the February 2002 VA examination did not provide neurologic 
findings and there is evidence from private physicians that 
the veteran had neurologic deficits, an examination to 
determine the extent of any neurologic deficits associated 
with the service-connected back disorder is desirable.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2006).  Moreover, The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the examination reports must contain sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Effective September 26, 2003, the rating criteria 
changed to include lateral rotation, bilaterally.  That did 
not need to be measured at the time of the February 2002 VA 
examination and it was not measured.  However, it should be 
measured to evaluate the veteran under the new rating 
criteria.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2006).  

Accordingly, the issues of entitlement to service connection 
for a left wrist disorder and entitlement to a rating in 
excess of 40 percent, as of September 23, 2002, for a 
lumbosacral strain with arthritis are REMANDED for the 
following action:

1.  The veteran should be scheduled for 
an examination of his left wrist.  The 
claims folder should be made available 
to the examiner for review.  Any X-rays 
or other tests or studies necessary to 
respond to the following questions 
should be done.  The examiner should 
respond to the following questions with 
a complete explanation.  
a.  What is the veteran's current left 
wrist diagnosis?  
b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the current left wrist disorder had its 
onset or increased in severity beyond 
its natural progress during service?  

2.  The veteran should be scheduled for 
a VA examination of his thoracolumbar 
spine.  The claims folder should be 
available to the examiner and the 
report should reflect that the examiner 
has reviewed it.  Any X-rays or other 
tests or studies necessary to respond 
to the following questions should be 
done.  The examiner should respond to 
the following questions with a complete 
explanation.  
a.  What is the veteran's thoracolumbar 
range of motion, including forward 
flexion, extension, lateral flexion and 
lateral rotation.  The examiner should 
consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as expounded by the 
Court in DeLuca.  
b.  The examiner should describe any 
neurologic deficits associated with the 
veteran's service-connected back 
disorder, identifying the nerve 
involved and categorizing the deficits 
as mild, moderate, or severe.  If there 
are no deficits associated with the 
service-connected back disability, the 
examiner should so state.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


